United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL ADVISORY CENTER,
Fort McCoy, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brett Elliot Blumstein, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0810
Issued: January 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 6, 2019 appellant, through counsel, filed a timely appeal from a January 15,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a back injury
causally related to the accepted March 20, 2017 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 28, 2017 appellant, then a 58-year-old heavy mobile equipment repairer
supervisor, filed a traumatic injury claim (Form CA-1) alleging that on March 20, 2017 he
herniated a disc in his back and pain after he slipped on ice in the parking lot of the employing
establishment. The employing establishment did not controvert the claim.
The record contains one page of a report dated March 23, 2017 from Dr. Michael Ayers, a
Board-certified orthopedic surgeon, who evaluated appellant for low back pain after he slipped on
ice at work on March 20, 2017.
In a report dated March 31, 2017, Dr. Jason P. Rahal, a neurosurgeon, noted that appellant
had experienced severe pain in his left leg and low back after he slipped and fell on ice on
March 20, 2017 on his way to work. Emergency services transported him to a hospital because he
could not stand or walk after his fall. Dr. Rahal indicated that appellant had a history of a herniated
disc at L4-5 around 28 years earlier. He reviewed the results of a March 2017 magnetic resonance
imaging (MRI) scan, finding “severe lateral recess stenosis due to disc and osteophyte complexes
with nerve impingement at L4-5 and L5-S1….” Dr. Rahal diagnosed displacement of a lumbar
disc and referred appellant for physical therapy.
On April 11, 2017 Dr. Craig Warnick, Board-certified in family medicine, found that
appellant was unable to work from March 27 to April 28, 2017.
In a development letter dated April 25, 2017, OWCP advised appellant that the evidence
then of record was insufficient to establish his claim. It informed him of the type of medical and
factual evidence needed, including a detailed description of the March 20, 2017 employment
incident and a narrative report from his physician explaining the relationship between the incident
and any diagnosed condition. OWCP afforded appellant 30 days to submit the necessary evidence.
Thereafter, OWCP received a March 20, 2017 emergency department report from
Dr. Walter J. Grabowski, Board-certified in emergency medicine. Dr. Grabowski obtained a
history of appellant having experienced severe back pain radiating into his leg such that he was
unable to stand after he fell on ice in the parking lot at work on that date. He reviewed his history
of a herniated lumbar disc a long time ago and a herniated cervical disc. Dr. Grabowski diagnosed
left sciatica and intractable back pain and admitted appellant to the hospital.
A lumbar spine MRI scan obtained on March 20, 2017 revealed an L4-5 left lateral recess
disc bulge and left paracentral annular tear causing stenosis and contact with the L5 nerve root,
and a left lateral recess disc osteophyte complex causing significant stenosis of the left lateral
recess and posterior displacement of the left S1 nerve root origin.
On March 20, 2017 Dr. Sonjay B. Shrinivas, an osteopath, indicated that appellant had
fallen on ice while walking into work, landing on his hands, knees, and right side. He had
experienced severe pain when he tried to rise and was taken by ambulance to the hospital.
Dr. Shrinivas noted that appellant was currently receiving treatment for cervical radiculopathy. He
diagnosed sciatica of the left side likely due to recent fall.
In a progress report dated April 28, 2017, Dr. Rahal discussed appellant’s history of severe
back pain radiating into his left lower extremity after a March 20, 2017 fall on ice. He noted that
appellant had a six-week history of pain in his left leg and low back “most consistent with left L5
2

radiculopathy, in the setting of a fall on the ice.” Dr. Rahal diagnosed displacement of a lumbar
introvert disc and referred appellant for physical therapy.
On May 1, 2017 the employing establishment advised that appellant had fallen on premises
that it owned, operated, or controlled within 30 minutes of his usual work hours and while engaged
in his official duties. On May 2, 2017 it specified that it owned the parking lot and that it was not
open to the public.
On May 2, 2017 Dr. Warnick opined that appellant remained disabled pending an
evaluation on May 16, 2017. On May 16, 2017 Dr. Suresh Gundaji, Board-certified in family
medicine, found that he could resume work on May 17, 2017.
By decision dated May 26, 2017, OWCP denied appellant’s traumatic injury claim. It
found that the medical evidence submitted was insufficient to establish a diagnosed condition
causally related to the accepted March 20, 2017 employment incident.
On June 12, 2017 Dr. Warnick advised that appellant had a history of intermittent lower
back pain that flared once or twice per year that was unlike the symptoms for which he had received
treatment at the hospital. He related, “This is a new injury with significant findings on MRI [scan],
some of which are very likely related to his fall. The findings on MRI [scan] correlate to the
significant symptoms for which he has been receiving treatment over the past few months. The
fall was a direct cause of his pain and likely the causative factor in the disc herniation.”
On June 13, 2017 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review.
By decision dated September 25, 2017, OWCP’s hearing representative affirmed the
May 26, 2017 decision.
On August 21, 2018 Dr. John W. Ellis, Board-certified in family medicine, noted that
appellant had injured his back at work in the early 1990’s, but had not filed a claim. His condition
resolved with physical therapy such that he only had occasional minor low back pain. Dr. Ellis
discussed appellant’s history of a March 20, 2017 fall on ice and subsequent hospitalization. He
reviewed the medical records, including the results of diagnostic studies. On examination Dr. Ellis
found a positive straight leg raise on examination with decreased sensation at the L4 and L5 nerve
dermatome distributions. He diagnosed a disc herniation, radiculopathy, and spondylosis of the
lumbar spine. Dr. Ellis opined that the “injuries to his lumbar spine and sequelae are a direct result
of his fall on March 20, 2017….” He related:
“[Appellant’s] fall onto the ice was so severe that he had an acute disc herniation
at the L4-5 level as demonstrated by the MRI [scan]. The sudden force of his fall
caused compression of the discs causing the L4-5 disc to herniate. The disc
herniation caused compression of the L5 nerve root as it exits the neuroforamen
causing his severe radiculopathy. When he fell, the L5-S1 was compressed so
severely that he had bulging of the disc compressing the S1 nerve root on the left
side…. The disc herniation and disc bulge were so severe that they have continued
to put pressure on the left L5 and S1 nerves as they exit the neuroforamen causing
his severe radicular symptoms and weakness in his left lower extremity as
demonstrated on physical examination.”
3

On August 29, 2018 appellant, through counsel, requested reconsideration.
By decision dated January 15, 2019, OWCP denied modification of the September 25,
2017 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the performance of
duty, it first must be determined whether fact of injury has been established. There are two
components involved in establishing fact of injury. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged.6 Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
The Board finds that the case is not in posture for decision.
In support of his claim, appellant submitted a report dated March 20, 2017 from
Dr. Grabowski, who evaluated him after he was transported to the hospital by ambulance on that
date after his fall at work. Dr. Grabowski discussed appellant’s history of severe back pain

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

See V.J., Docket No. 18-0452 (issued July 3, 2018); Bonnie A. Contreras, 57 ECAB 364 (2006).

7

Id.

8

See H.B., Docket No. 18-0781 (issued September 5, 2018).

4

radiating into his leg after he slipped on ice in the parking lot at work. He diagnosed left sciatic
and intractable back pain and admitted him to the hospital.
On March 20, 2017 Dr. Shrinivas reviewed appellant’s history of a slip and fall on ice
walking into work and diagnosed sciatic likely due to the fall. On April 28, 2017 Dr. Rahal found
that appellant had pain in his left leg and lower back consistent with radiculopathy at L5 after a
fall on ice. He diagnosed lumbar disc displacement.
In a report dated June 12, 2017, Dr. Warnick noted that appellant had a history of
intermittent back pain unlike the symptoms he experienced that led to his hospital treatment. He
advised that he had sustained a new injury and that the fall directly caused his pain and likely
resulted in his herniated disc.
On August 21, 2018 Dr. Ellis reviewed appellant’s history of a prior back injury, his fall
on ice on March 20, 2017, and the medical reports of record. He provided findings on examination
and diagnosed a lumbar disc herniation, radiculopathy, and spondylosis. Dr. Ellis attributed the
diagnosed conditions to his March 20, 2017 fall on ice, finding that the force of the fall compressed
his discs and resulted in herniation of the disc at L4-5, and severe compression of the disc at L5-S1.
He opined that the herniated L4-5 disc compressed the L5 nerve root and that the L5-S1 disc
compression affected the S1 nerve root resulting in left lower extremity radiculopathy and
weakness.
The Board finds that Dr. Ellis’ opinion is sufficient, given the absence of any opposing
medical evidence, to require further development of the record.9 Dr. Ellis’ report is not
contradicted by any substantial medical or factual evidence of record. Further, his opinion is based
upon a complete factual history and medical background, is supported by reasonable medical
certainty, and contains a sufficient level of medical rationale explaining the nature of the
relationship between the diagnosed conditions and the accepted employment incident.10 While
Dr. Ellis’ report is insufficiently rationalized to meet appellant’s burden of proof to establish his
claim, it raises an uncontroverted inference between his current back condition and the accepted
employment incident and, therefore, is sufficient to require OWCP to further develop the medical
evidence and the case record.11
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence.12 The nonadversarial policy of
proceedings under FECA is reflected in OWCP’s regulations at section 10.121.13
The Board will, therefore, remand the case to OWCP for further development of the
medical evidence. On remand OWCP shall refer appellant, a statement of accepted facts, and the
medical evidence of record to an appropriate Board-certified physician. The chosen physician
9

D.C., Docket No. 18-1664 (issued April 1, 2019).

10

S.C., Docket No. 19-0920 (issued September 25, 2019).

11

K.S., Docket No. 19-0506 (issued July 23, 2019); D.W., Docket No. 17-1884 (issued November 8, 2018).

12

W.C., Docket No. 18-1386 (issued January 22, 2019).

13

20 C.F.R. § 10.121.

5

shall provide a rationalized opinion as to whether the accepted March 20, 2017 employment
incident resulted in the diagnosed conditions. If the physician opines that the diagnosed conditions
are not causally related, he or she must explain with rationale how or why the causation opinion
differs from that of Dr. Ellis. Following this and any other further development deemed necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 15, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: January 2, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

